COURT OF APPEALS
SANDEE BRYAN MARION                       FOURTH COURT OF APPEALS DISTRICT                    KEITH E MOTTLE
 CHIEF JUSTICE                             CADENA-REEVES JUSTICE CENTER                       CLERK OF COURT
KAREN ANGELINI                                  300 DOLOROSA. SUITE 3200
MARIALYN BARNARD                              SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                          WWW.TXCOURrS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                             (210)335-2635

l.UZ ELENA D. CHAPA
JASON PULLIAM                                                                                  FACSIMILE NO.
                                                                                                (2/0)335-2762
  JUSTICES



                                                    July 10, 2015


        Jaime Luevano                                       Temple Ramming
        #1655791                                            State Counsel for Offenders
        Connally Unit                                       2503 Lake Road
        899 FM 632                                          Huntsville, TX 77342
        Kenedy,TX78119                                       * DELIVERED VIA E-MAIL *


        Rene M. Pena
        District Attorney
        1327 Third Street
        Floresville, TX 78114-1961


        RE:      Court of Appeals Number:       04-15-00430-CR
                 Trial Court Case Number:       15-03-00028-CRK
                 Style:   In re Jaime Luevano




                 The Relator's Petition for Pre-Writ of Habeas Corpus in the above styled and numbered
        cause has this date been filed.

                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK




                                                               ElizaBeih Montoya
                                                                Deputy Clerk, Ext. 5-3857



        cc: Denise Rodriguez (DELIVERED VIA E-MAIL)
        David A. Canales (DELIVERED VIA E-MAIL)